Weldon, J.,
delivered the opinion of the court:
This claim is of the same character of the'claim made in the case of John S. Wallace (20 C. Cls. R., 273), of this court and affirmed by the Supreme Court (116 U. S. R., 398). The only point of defense made by the United States is based upon the fact that a large portion of the claim was not presented to the Department by the claimant for payment. We have held at the present term, on demurrer, in the case of Eavesies (ante), that such presentation was not necessary in order to give the petitioner a complete cause of action, and have fully explained the reason for it.
According to the doctrine of those cases the petioner is entitled to recover the sum of $806, and for that amount judgment will be entered in his favor.